DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/471,080 filled on 06/19/2019.
Claims 1-10 are canceled, claims 11-20 are new claims and are presented for examination.

Claim Objections
Claims 11, 13, 14, and 16-19 are objected to because of the following informalities:
a)	Regarding claim 11, the phrase “sub-areas” on lines 7 and 22 should apparently be “the sub-areas”. Claims 13 is objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
b)	Regarding claim 11, the phrase “the direction” on lines 26-27 should apparently be “[[the]]a direction”. Appropriate correction is required.
c)	Regarding claim 11, the phrase “the same road based route data” on line 31 should apparently be “[[the]]a same road based route data”.  Appropriate correction is required.
d)	Regarding claim 13, the phrase “the plurality of receiver vehicles” on lines 2-3 to be corrected as “[[the]]a plurality of receiver vehicles”. Appropriate correction is required.
driven”. Appropriate correction is required.
f)	Regarding claim 14, the phrase “a semi-automatic” on line 6 should apparently be “a semi-automatic driving operation”. Appropriate correction is required.
g)	Regarding Claim 16, the phrase “the sensor” on line10 to be corrected as “the sensor device” for consistency of wording. Appropriate correction is required.
h)	Regarding claim 17, the phrase “a planned or an estimated route” on line 11 should apparently be “a planned route or an estimated route”. Appropriate correction is required.
i)	Regarding claim 17, the phrase “the at least one receiver vehicle” on lines 11-12 should apparently be “[[the]] at least one receiver vehicle”.  Appropriate correction is required.
j)	Regarding claim 17, the phrase “the current position” on line 13 should apparently be “[[the]]a current position”, and the phrase “the direction” on line 14 should apparently be “[[the]]a direction”.  Appropriate correction is required.
k)	Regarding claim 17, the phrase “the same road based route data” on line 18 should apparently be “[[the]]a same road based route data”.  Appropriate correction is required.
l)	Regarding claim 18, the phrase “the plurality of sub-areas” on line 3 should apparently be “[[the]]a plurality of sub-areas”.  Appropriate correction is required.
m)	Claim 19 recites “a notification” on line 2. Claim 19 depends on claim 17 and the claim 17 also recites the phrase “notification”. If both notifications are referred to 
n)	Regarding claim 19, the phrase “a semi-automatic” on line 3 should apparently be “a semi-automatic driving operation”. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	Labeling of Fig. on page 1 of the drawing should apparently be Fig. 1
b)	The unlabeled rectangular box(es) shown in the drawing, Fig. 1 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “19” to be labeled as “server device 19”,  the reference number 21 to be labeled with “mobile radio network 21”, the reference number 23 to be labeled with “road map 23”, etc.
c)	Drawing, Fig.1 contains a photograph of a view that is capable of being illustrated as a line drawing, which is identified as a drawing deficiencies for a utility application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the phrase “the direction” on lines 26-27, which lacks sufficient antecedent basis because there is no previous citation of any direction in the claim. Additionally, the specification, filed on 06/19/2019, cites different directions and it is not clear which particular direction of travel the applicant refers to. In order to overcome the a direction”.
Regarding Claim 12, the phrase “the respective sub-area” on line 2 renders the claim indefinite because it is unclear what is referred by respective sub-area. Further clarification is required for the respective sub-area.
Claim 14 recites the limitation "in response to received map data” on line 2, which renders the claim indefinite because there is no previous citation of “receiving, map” and therefore a required step is missing to perform “receiving map data”.   
Claim 17 recites the phrase “the direction” on line 14, which lacks sufficient antecedent basis because there is no previous citation of any direction in the claim. Additionally, the specification, filed on 06/19/2019, cites different directions and it is not clear which particular direction of travel the applicant refers to. In order to overcome the rejection under 35 USC 112(b), the applicant is suggested to amend the claim and the phrase “the direction” to be corrected as “[[the]]a direction”.
Claims 2-16 and 18-20 are also rejected by the virtue of their dependency on independent claim 11 and 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “autopilot device” in Claim 19 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is 

Claim Objections (having allowable subject matter)
Claim 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, claims objections for informalities, and specification/drawing objections, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Viktor et al. (DE102013007866, this reference is from IDS, filed on 06/19/2019. Attached English translated document is used for claim mapping) teaches a method for notifying at least one receiver vehicle about a wrong-way driver vehicle comprising:
receiving, at a stationary server device, wrong-way driver data (See at least Para. [0005], “a driving status of a vehicle driving incorrectly in a traffic route network is transmitted to a server of a traffic service provider”); 
producing, at the stationary server device, a digital road map (See Para. [0016], discloses “the direction of travel of the incorrectly driving vehicle are displayed on a navigation display”, which implicitly constitutes the claimed feature);
based on the wrong-way driver data, selecting, at the stationary server device, a sub-area of the plurality of sub-areas in which the wrong-way driver vehicle is located See at least Para. [0005], discloses “the server for a route section of the road network, wherein the route section includes the current position of the wrongly driving vehicle”);
In the same field of endeavor, another prior art, Pocchmueller et al. (US 2017/0018178) teaches a method for notifying at least one receiver vehicle about a wrong-way driver vehicle comprising:
receiving, at a stationary server device, wrong-way driver data (See, Para. [0057], “the vehicles may constantly report their positions to the central server”); 
producing, at the stationary server device, a digital road map divided into a plurality of sub-areas (See Para. [0057], discloses “generated digital map);
wherein the wrong-way driver data comprises at least a current position of the wrong-way driver vehicle (See Para. [0012], “the third-party warning message may contain position information”),
wherein the wrong-way driver data is sent from the wrong-way driver vehicle, an other vehicle, or a permanently installed monitoring device (See Para. [0012], “the third-party warning message may contain position information about a sensed position of the wrong-way driver”, and Para. [0055], “the vehicle sends its position to the central server”),
the current position of the wrong-way driver vehicle being in front of the at least one receiver vehicle (See Para. [0012], “the third-party warning message may contain position information about a sensed position of the wrong-way driver, direction information about a sensed direction of travel of the wrong-way driver”);
US 2015/0130643) teaches in Para. [0013], “updating of all digital road maps in all on-board units is thus also unnecessary, which makes the use of the method worthwhile, in particular in respect of short-term changes in course, for example as a result of accidents or temporary road works”. Ricci (US 2014/0309806) teaches in Para. [00493], “The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”. Another prior art from Ricci, US 2014/0309864 teaches in Para. [0709], “the alert module 2348 can repeat the warning if the traffic law module 2316 detects user 216 is driving on the wrong side of the road” and in Para. [0739], “the VEMM 2324 can automatically receive updated data for the maps database 8100 using network 224 to connect to server 228.  Updated map data can include time specific updates including weather conditions and road conditions, including observations and data provided by a plurality of other vehicles 104A-104N.  The VEMM 2324 can receive and evaluate the updated map data from the maps database 8100.”
Another closest prior art, W02016074771 teaches in Para. [0002], “The invention relates to a motor vehicle which automatically detects whether at least one other vehicle is driving against a prescribed direction of travel as a wrong-way driver in its surroundings, and the motor vehicle has a communication unit for receiving position information from the at least one third-party vehicle and an analysis device with a digital road map”, in Para, [0022], “The signal is only output by the analysis device to a driver of the motor vehicle if the routes intersect, and the wrong-way driver is reported to a central traffic monitoring system and / or a traffic control center and / or emergency 
However, the above said prior arts fails to disclose or teach individually or in combination to render obvious limitations of “based on the wrong-way driver data, selecting, at the stationary server device, a sub-area of the plurality of sub-areas in which the wrong-way driver vehicle is located; updating, at the stationary server device, map data of the sub-area based on the wrong-way driver data; transmitting, from the stationary server device to the at least one receiver vehicle, the updated map data of the sub-area; entering, at the at least one receiver vehicle, the updated map data of the sub-area into an on-board digital road map” and in combination with other limitations of the claim 11. Claims 12-16 depends on claim 11. Therefore, claims 12-16 would be allowable by virtue of its dependency if claim 11 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, claims objections for informalities, and specification/drawing objections, set forth in this Office action.

Regarding Claim 17, the closest prior art, Viktor et al. (DE102013007866, this reference is from IDS, filed on 06/19/2019. Attached English translated document is used See Para. [0021], discloses “vehicle 204”), comprising:
a control device comprising a processor (i.e., inherent for motor vehicle) configured to:
receive, from a stationary server device, map data (See Para. [0010], “the server additionally determines specific instructions for the wrongly driving vehicle based on the current driving status of the wrong-way driver and the traffic status on the route section currently being driven by the wrong-way driver, and specifically transmits these instructions to the wrongly driving vehicle”);
thereby enabling the motor vehicle to perform as a receiver vehicle for the stationary server device by receiving notification about the wrong-way driver vehicle over an Internet (See Para. [0005], “a method for driver support for wrong-way drivers, in which a drivingstatus of a vehicle driving incorrectly in a traffic route network is transmitted to a server of a traffic service provider”).
Another prior art, Nagy (US 2015/0130643) teaches in Para. [0015], [0038], “the on-board unit replaces the stored road map in the local detail with the received map detail for a limited period of time or stretch of road in order to detect the wrong-way travel”.
Ricci (US 2014/0309806) teaches in Para. [00493], “The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”. Another prior art from Ricci, US 2014/0309864 teaches in Para. [0709], “the alert module 2348 can repeat the warning if the traffic law module 2316 detects user 216 is driving on the wrong side of the road” and in Para. [0739], “the VEMM 
Another closest prior art, W02016074771 teaches in Para. [0002], “The invention relates to a motor vehicle which automatically detects whether at least one other vehicle is driving against a prescribed direction of travel as a wrong-way driver in its surroundings, and the motor vehicle has a communication unit for receiving position information from the at least one third-party vehicle and an analysis device with a digital road map”, in Para, [0022], “The signal is only output by the analysis device to a driver of the motor vehicle if the routes intersect, and the wrong-way driver is reported to a central traffic monitoring system and / or a traffic control center and / or emergency services and / or a server on the Internet”, and in Para. [0033], “The warning or the generation of the signal A can be made dependent on whether the recognized wrong-way driver plays a role for the driver of the motor vehicle 10. 397 For this purpose, for example, by extrapolating the direction of travel on the basis of the travel speed V, a probable travel route 46 of the other vehicle 26 can be extrapolated or estimated. If there is an intersection point 48 of the route 46 of the other vehicle 26 with the route 20 of the driver's own route, there is a risk of collision”.
However, the above said prior arts fails to disclose or teach individually or in combination to render obvious limitations of “check a predetermined relevance criterion met by the wrong-way driver vehicle based on the on-board digital road map; in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664